Murphy, P. J., and Kupferman, J.,
dissent in a memorandum by Murphy, P. J., as follows: Plaintiff sustained injuries to her arm on March 3,1978 when the inner door of an elevator closed upon it. The case was submitted to the jury under theories of res ipsa loquitur and negligence. The jury returned a verdict in favor of both defendants. The trial court set the verdict aside as against the weight of the evidence and ordered a new trial. A jury verdict in favor of a defendant may not be set aside unless it plainly appears that the evidence so preponderates in favor of the plaintiff that the verdict could not have been reached on any fair interpretation of the evidence (Ladson v New York City Housing Auth., 31 AD2d 611). In setting aside this verdict, the trial court gave significant weight to its belief that the evidence in this case warranted the application of the doctrine of res ipsa loquitur. This doctrine should not have been charged in this proceeding nor should it have been relied upon as a basis for setting aside the verdict in favor of the defendants. The doctrine was not applicable because the defendants did not have exclusive control over the elevator at the time of the occurrence (Feblot v New York Times Co., 32 NY2d 486, 495, 496). The plaintiff was in a position to exercise some control over the elevator and the elements surrounding the incident by (i) pushing the “stop” button and/or (ii) removing her body from the path of the inner door. To the extent that plaintiff had this control over her own destiny, it cannot be said that the defendants were in total control of the mechanism that injured the plaintiff. Therefore, if the plaintiff was entitled to recover, she was required to demonstrate that the defendants were negligent in the maintenance of the elevator. At this point, cognizance should be taken of the regulatory rules that govern this situation. A violation would be some evidence of the defendants’ negligence. Subdivision 4 of section 51 of the Multiple Dwelling Law provides: “4. Every elevator installed after such date shall be equipped with a gate with an automatic device approved by the department to prevent the normal operation of such elevator unless such gate is closed”. Section C26-1800.2 of the New York City Administrative Code incorporates Reference Standard RS 18. Reference Standard RS 18-1, in turn, incorporates USASI 17.1 1965 — USA Standard Safety Code for Elevators, Dumbwaiters, escalators and Moving Walks. Rule 111.7c of the safety code provides in pertinent part: “Car doors or gates shall be considered to be in the closed position under the following conditions: 1. For horizontally sliding doors or gates, when the clear open space between the leading edge of the door or gate and the nearest face of the jamb *533does not exceed two (2) inches”. Rule 112.3a permits the elevator doors to exert up to 30 pounds of pressure. Conflicting evidence was presented at trial as to whether the elevator was in a state of disrepair at the time of the occurrence. Several days after the incident, defendant Staley’s expert, Milano, inspected the elevator. After adjusting the door for a recycling problem, Milano tested the door and determined that it reopened upon contact with an obstruction one and one-quater inches from the jamb. The city inspector, Hollander, found no violation at the time of that inspection. Plaintiff’s expert, Carr, did not examine the elevator until more than one month after the occurrence. Carr stated that he found electrical tape over the split-bar mechanism; he further stated that the tape prevented the door from recycling when it hit an obstruction. Carr also testified that the “stop” button was inoperative at the time of his inspection and that the elevator door exerted in excess of 50 pounds of pressure. Based on this conflicting evidence, the jury could have justifiably concluded that the elevator was operating properly on March 3, 1978. Moreover, negligence cannot be inferred from the circumstantial fact that the elevator moved with the plaintiff’s arm locked between the inner door and the jamb. The jury could have believed that the inner door functioned within the parameters set by the safety code but that the door compressed upon a portion of the plaintiff’s arm that was less than two inches in diameter. The jury could have additionally found that, because of the plaintiff’s advanced years, she did not have the strength to extricate her arm from the 30 pounds of pressure exerted by the door. There was sufficient evidence in the record to support the jury’s implicit conclusion that the plaintiff, fumbling with her grocery bag, unfortunately caused her own injuries when she failed to notice the fully operative door closing upon her. For the reasons stated, the order of the Supreme Court, Bronx County (Patlow, J.), entered November 5, 1980, which set aside the verdict in favor of the defendants and ordered a new trial, should be reversed, and the verdict should be reinstated.